 



Exhibit 10.1
(REWARDS NETWORK LOGO) [c71500c7150000.gif]
Ronald L. Blake
President and Chief Executive Officer
November 7, 2007
Re:      Severance Agreement
Dear Chris:
As you are aware, you currently participate in the Rewards Network Inc.
Severance Plan, which is applicable to all employees who do not have individual
severance arrangements with Rewards Network Inc. (“Rewards Network”). Rewards
Network desires to provide you with an individual severance agreement, as
provided in this letter agreement (“Agreement”), in lieu of any payments you may
be eligible to receive under the Severance Plan.
If your employment with Rewards Network is terminated by Rewards Network for any
reason other than Cause (as defined below), disability or death, or if there is
a Change in Control (as defined below) and a diminution in your duties resulting
from such Change in Control , or you voluntarily terminate your employment by
Rewards Network with Good Reason upon 30 days prior written notice to Rewards
Network (or such shorter period as may be permitted by the Board of Directors),
your entitlement to compensation and benefits shall cease immediately, except
that you will be entitled to:

  (i)   continuation of your then-current base salary for a period of 12 months
after the date on which you separate from service with Rewards Network (your
“separation date”);     (ii)   continued coverage of you and your spouse and
dependents under Rewards Network’s group health plan for 12 months after your
separation date, at no cost to you but otherwise on the same basis as such plan
is offered to active employees of Rewards Network, and following the expiration
of such period the right to elect continued coverage under such plan for up to
18 additional months pursuant to COBRA; and     (iii)   the continued right to
exercise any outstanding vested options held by you to purchase shares of Common
Stock for a period of 90 days after your separation date.

 

 



--------------------------------------------------------------------------------



 



You will not be entitled to the foregoing in the event your employment
terminates for any other reason. As used in this letter, a voluntary termination
of your employment with “Good Reason” shall mean a termination by you of your
employment with Rewards Network pursuant to a written notice delivered to
Rewards Network within 30 days after the occurrence of the following event
without your written consent; provided, that an isolated, insubstantial or
inadvertent action or failure which is remedied by Rewards Network within
30 days after receipt of such notice given by you shall not constitute Good
Reason: a material diminution in your duties and responsibilities that is
inconsistent with your position as Senior Vice President, Chief Financial
Officer and Treasurer of Rewards Network, which shall not include an adverse
change in your reporting responsibilities.
The severance payments provided hereunder shall be made in lieu of any other
severance payments under any severance agreement, plan, program or arrangement
of Rewards Network that may be applicable to you. Each of the payments described
in clause (i) above shall be considered a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, including the
application of the “short-term deferral” exception thereunder. Payments under
this Agreement are intended to be exempt from Section 409A as short-term
deferrals or, alternatively, under the separation pay exemption set forth in
Treasury regulations, and the Agreement shall be interpreted consistently with
such intention.
Notwithstanding anything to the contrary, no amount shall be payable to you (or
your executor or other legal representative in the case of your death or
disability) under this Agreement unless and until eight days after you (or your
executor or other legal representative in the case of your death or disability)
execute and deliver to Rewards Network a general waiver and release of claims
against Rewards Network and its affiliates (other than any claims related to the
enforcement of your rights under this Agreement) in a form prescribed by Rewards
Network; provided such release (A) is executed and delivered to Rewards Network
within 22 days of your separation from service, or such longer period of time,
not later than 45 days of your separation from service, as permitted by the
Board of Directors in its sole discretion and (B) is not revoked by you (or your
executor or other legal representative in the case of your death or disability)
within the revocation period, if any, made available by Rewards Network with
respect to such release.
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if:

  (i)   any person (as defined in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
Rewards Network, Equity Group Investments, L.L.C. (“EGI”), an affiliate of
Rewards Network or EGI or an employee benefit plan of Rewards Network, acquires
directly or indirectly the beneficial ownership (within the meaning of
Rule 13d-3 promulgated pursuant to the Exchange Act) of any voting security of
Rewards Network and immediately after such acquisition such person is, directly
or indirectly, the beneficial owner of voting securities representing 50 percent
or more of the total voting power of all of the then-outstanding voting
securities of Rewards Network;     (ii)   the individuals (i) who constitute the
Board of Directors as of the date of this Agreement (the “Original Directors”)
or (ii) who thereafter are elected to the Board of Directors and whose election,
or nomination for election, to the Board of Directors was approved by a vote of
a majority of the Original Directors then still in office (such directors
becoming “Additional Original Directors” immediately following their election)
or (iii) who are elected to the Board of Directors and whose election, or
nomination for election, to the Board of Directors was approved by a vote of a
majority of the Original Directors and Additional Original Directors then still
in office (such directors also becoming “Additional Original Directors”
immediately following their election), cease for any reason to constitute a
majority of the members of the Board of Directors;

 

2



--------------------------------------------------------------------------------



 



  (iii)   the stockholders of Rewards Network shall approve a merger,
consolidation, recapitalization, or reorganization of Rewards Network, a reverse
stock split of outstanding voting securities, or consummation of any such
transaction if stockholder approval is not sought or obtained, other than any
such transaction which would result in at least 50 percent of the total voting
power represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned (within the meaning
of Rule 13d-3 promulgated pursuant to the Exchange Act) by the holders of
outstanding voting securities of Rewards Network immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or  
  (iv)   the stockholders of Rewards Network shall approve a plan of complete
liquidation of Rewards Network or an agreement for the sale or disposition by
Rewards Network of all or a substantial portion of Rewards Network ‘s assets
(i.e., 50 percent or more of the total assets of Rewards Network).

For purposes of this Agreement, the term “Cause” shall mean any one or more of
the following:

  (i)   any willful refusal by you to follow lawful directives of the President
and Chief Executive Officer or the Board of Directors which are consistent with
the scope and nature of your duties and responsibilities; provided that an
isolated, insubstantial or inadvertent action or failure which is remedied by
you within 10 days after written notice from the President and Chief Executive
Officer or the Board of Directors shall not constitute Cause hereunder;     (ii)
  your conviction of, or plea of guilty or nolo contendere to, a felony or of
any crime involving moral turpitude, fraud or embezzlement;     (iii)   any
gross negligence or willful misconduct by you resulting in a material loss to
Rewards Network or any of its subsidiaries, or material damage to the reputation
of Rewards Network or any of its subsidiaries;     (iv)   any material breach by
you of any one or more of the covenants contained in your Proprietary Interest
Protection and Non-Solicitation Agreement; or     (v)   any violation of any
statutory or common law duty of loyalty to Rewards Network or any of its
subsidiaries.

Please note that the purpose of this letter is merely to describe the terms of
your severance agreement. This letter does not constitute a contract of
employment and does not create any right to continued employment for any period
of time. Your employment with Rewards Network at all times remains “at will”.
This means that either you or Rewards Network may end your employment at any
time for any or no reason.

 

3



--------------------------------------------------------------------------------



 



To indicate your acceptance should you decide to do so, please sign this letter
agreement where indicated and return it to me. In the meantime, please do not
hesitate to call me should you have any questions.

            Very truly yours,
      /s/ Ronald L. Blake
      Ronald L. Blake      President and Chief Executive Officer     

cc: Personnel File
AGREED AND ACCEPTED

     
/s/ Christopher J. Locke
 
Christopher J. Locke
   

Date: November 7, 2007

 

4